Citation Nr: 1034527	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-32 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for service-connected psychophysiologic gastrointestinal 
reaction.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had service from January 1952 to November 1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which continued a 10 percent disability rating for the 
service-connected psychophysiologic gastrointestinal reaction, 
and which also denied a TDIU.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's psychophysiologic gastrointestinal reaction is 
manifested by moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).

2.  The Veteran is service-connected for psychophysiologic 
gastrointestinal reaction, rated as 50 percent disabling, as a 
result of this decision.  The combined disability rating is 50 
percent.

3.  The Veteran's service-connected disability is not shown to be 
of such severity so as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent disability rating for 
service-connected 
psychophysiologic gastrointestinal reaction, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Codes 9421, 9411 (2009).

2.  The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.1-4.14, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in February 2008, August 2008, April 2009, and 
May 2010 the Veteran was notified of the evidence not of record 
that was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information and 
evidence that VA would attempt to obtain.  He has also been 
provided with the requisite notice with respect to the Dingess 
requirements.  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.


Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Psychophysiologic gastrointestinal reaction

The Veteran is service connected for chronic psychophysiologic 
gastrointestinal reaction; neurotic stomach disorder, by history.  
He asserts that his disability is more disabling that reflected 
by the currently assigned disability rating.

A VA medical record dated in October 2007 shows that the Veteran 
was diagnosed with chronic severe major depression.  The examiner 
indicated that the onset of his major depression was without 
reasonable doubt in active duty; and this was considered to be 
service connected.

A private medical record from J. R. C., M.D., dated in February 
2008, shows that the Veteran was diagnosed with chronic 
depression with mixed traits, chronic gastrointestinal condition.  
The examiner indicated that the Veteran had been discharged from 
service for a severe gastrointestinal condition, and that on 
returning to civilian life, he had very few changes of the 
condition, but that the condition had affected him in all his 
development, social, family, and even work.  Dr. C. added that 
the Veteran was experiencing depression, with episodes of 
anxiety, bad humor, and agitation.  He was said to depend on 
other persons, especially his wife.  He had become indecisive and 
insecure.  He had a clear tendency to keep alienated and would 
experience episodes of anhedonia.  Sleep and appetite were also 
said to be affected.  The diagnosis was chronic depression with 
mixed traits, chronic gastrointestinal condition.  A Global 
Assessment of Functioning (GAF) code of 40 to 41 was assigned.  
Dr. C. concluded that because of his emotional status, the 
Veteran was not capable of being involved in remunerative 
activity.

A VA stomach examination report dated in February 2008 shows that 
the Veteran reported epigastric abdominal pain of moderate 
intensity, associated with nausea that is sometimes followed by 
vomiting.  He also reported marked nervousness and anxiety.  It 
was indicated that the Veteran experienced incapacitating 
episodes four or more times a year which would last two days.  
There was also daily burning or gnawing after eating which would 
last one hour.  There was daily nausea with vomiting less than 
weekly.  There was a history of episodic diarrhea less than 
weekly, which would last two days.  The diagnosis was sliding 
hiatal hernia, nonerosive gastritis of the antrum, by endoscopy.  
Chronic moderate psychophysiologic gastrointestinal reaction was 
said to be a problem associated with the diagnosis.  There were 
no affects on his usual daily activities.  The Veteran was said 
to be retired because of age or duration of work.

A VA mental disorders examination report dated in February 2008 
shows that the Veteran reported nervousness, anxiety, and 
depressed mood.  Mental status examination revealed that the 
Veteran was neatly groomed.  He was tense; speech was 
impoverished and hesitant; attitude was cooperative; affect was 
blunted; mood was nervous; attention was intact; he was oriented 
times three; thought process and content were unremarkable; there 
were no delusions; judgment showed an understanding of the 
outcome of behavior; and intelligence was average.  There was no 
sleep impairment, hallucinations, or inappropriate behavior.  
There were no obsessive or ritualistic behaviors, panic attacks, 
homicidal thoughts, or suicidal thoughts.  Memory was mildly to 
moderately impaired.  There were problems with chores, shopping, 
engaging in sports or exercising, travelling, and driving; but 
none with toileting, grooming, self-feeding, bathing, or 
dressing.  The examiner indicated that the problems associated 
with his activities of daily living were due to cognitive 
decline.  The diagnosis was dementia, not otherwise specified; 
and neurotic stomach disorder, by history.  A GAF of 50 was 
assigned for dementia, but none  was assigned for the neurotic 
stomach disorder by history.  The examiner elaborated that the 
cognitive impairment overshadowed any other psychiatric symptoms 
the Veteran might be exhibiting.  The examiner added that the two 
diagnoses were separate and distinct entities with no relation to 
one another.  No other mental disorder was found.

A private electroencephalogram report from I. R., M.D., dated in 
May 2008, shows that the Veteran was given a normal impression.

A private magnetic resonance imaging (MRI) study from J. E. H. 
B., M.D., dated in June 2008, provided an impression of 
involutional changes of age with mild periventricular white 
matter changes with small vessel ischemia as may be seen in 
patients with diabetes and hypertension, without evidence of 
discreet hippocampal atrophy identified.

A private neurology medical record dated in June 2008 from I. R. 
D., M.D., shows that the Veteran was evaluated to rule out 
dementia.  Diagnostic studies performed were all said to be 
normal, and there was no evidence that the Veteran suffered from 
dementia of any type.

A VA medical record dated in February 2009 shows that the Veteran 
was diagnosed with chronic severe major depression, with a 
secondary diagnosis of psychophysiological gastrointestinal 
reaction.   The examiner reiterated that that the onset of his 
major depression was without reasonable doubt in active duty; and 
this was considered to be service connected.

A VA stomach examination report dated in April 2009 shows that 
the Veteran reported continued abdominal pain and nausea, coupled 
with anxiety and nervousness.   It was indicated that the Veteran 
experienced incapacitating episodes four or more times a year 
which would last one day.  There was also daily burning or 
gnawing after eating which would last minutes.  There was daily 
nausea with vomiting weekly.  There was a history of episodic 
diarrhea weekly, which would last one day or less.  Weakness was 
also noted.  There were no signs of malnutrition or anemia.  The 
diagnosis was small hiatal hernia; gastroesophageal reflux; and 
distal esophagitis.  Psychophysiologic gastrointestinal condition 
was said to be a problem associated with the diagnosis.  There 
was no effect of the diagnosis on his usual occupation as he was 
not employed due to retirement.  There were mild to moderate 
affects on his activities of daily living.

A VA mental disorders examination report dated in April 2009 
shows that the Veteran reported continued nervousness, anxiety, 
depressed mood, and impaired memory.  Mental status examination 
revealed that the Veteran's appearance was clean.   Psychomotor 
activity and speech were unremarkable.  Attitude was cooperative; 
affect was normal; mood was sad; attention was intact; he was 
oriented to person and place but not to time; thought process was 
unremarkable; thought content was preoccupied with one or two 
topics and sense of hopelessness; judgment showed an 
understanding of the outcome of behavior; and intelligence was 
average.  There was sleep impairment, no hallucinations, and no 
inappropriate behavior.  There were panic attacks, but no 
homicidal or suicidal thoughts.  Impulse control was good.  
Memory was normal to moderately impaired.  There were moderate 
problems with activities of daily living.  He was not capable of 
managing financial affairs, and his wife had been doing this task 
since 2001.  The diagnosis was depressive disorder, not otherwise 
specified.  A GAF of 60 was assigned for depressive disorder, but 
none was assigned for the neurotic stomach disorder by history.  
A neurotic stomach disorder, by history, was said to be related 
to or part of the mental disorder.  The examiner indicated that 
there was no evidence that suggested any type of dementia.

A private medical record from Dr. C., dated in April 2009, shows 
that the Veteran's depressive state continued in spite of 
treatment.  This was an acutization of his gastric 
symptomatology.  The Veteran was said to be very dejected and 
depressed, with psychomotor retardation and affective disorders.  
His symptoms were said to affect his sleep and activities of 
daily living.  His prognosis was said to be poor.


The Veteran's disability was initially rated as 10 percent 
disabling under Diagnostic Code 9521 which provides the rating 
criteria for bulimia nervosa.  Bulimia is assigned a 10 percent 
disability rating where there is binge eating followed by self- 
induced vomiting or other measures to prevent weight gain, or 
resistance to weight gain even when below expected minimum 
weight, with diagnosis of an eating disorder and incapacitating 
episodes of up to two weeks total duration per year.  A 30 
percent disability rating requires self-induced weight loss to 
less than 85 percent of expected minimum weight with 
incapacitating episodes of more than two but less than six weeks 
total duration per year.  A 60 percent disability rating requires 
self-induced weight loss to less than 85 percent of expected 
minimum weight with incapacitating episodes of six or more weeks 
total duration per year.  A 100 percent disability rating 
requires self-induced weight loss to less than 80 percent of 
expected minimum weight, with incapacitating episodes of at least 
six weeks total duration per year, and requiring hospitalization 
more than twice a year for parenteral nutrition or tube feeding.

In applying the criteria of Diagnostic Code 9521 to the Veteran's 
symptoms as set forth above, the Board finds that a disability 
rating greater than 10 percent would not be warranted.  The 
competent medical evidence of record has not shown that the 
Veteran has exhibited self-induced weight loss to less than 85 
percent of expected minimum weight with incapacitating episodes 
of more than two but less than six weeks total duration per year.

Following the most recent VA examination, his disability was 
rated as 10 percent disabling under Diagnostic Code 7346 which 
provides the rating criteria for a hiatal hernia.  Under this 
diagnostic code provision, a 10 percent disability rating is 
warranted for two or more of the symptoms for the 30 percent 
rating of less severity.  A 30 percent disability rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  The maximum 60 percent disability rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

Once again, the competent medical evidence of record has not 
shown that the Veteran has exhibited persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Therefore, in applying the 
criteria of Diagnostic Code 7346 to the Veteran's symptoms as set 
forth above, the Board finds that a disability rating greater 
than 10 percent would not be warranted.

The Board, however, finds that the Veteran's symptoms may be 
rated analogous to a somatoform disorder under the General Rating 
Formula For Mental Disorders.  As noted above, the assignment of 
a particular diagnostic code is dependent on the facts of a 
particular case, and one diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  See Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. 
App. at 625.  In this regard, the Board notes that the Veteran 
has exhibited overlapping symptoms associated with both his 
nervous gastrointestinal disorder and his anxiety and depression 
ever since his separation from service.  The competent medical 
evidence has been in relative equipoise as to a causal 
relationship between the two.  Where non-service symptoms cannot 
be separated from service connected symptoms, all of the symptoms 
are treated as service connected.  See Mitleider v. Brown, 11 Vet 
App 181 (1998).  
 
Under  the General Rating Formula for Mental Disorders, a 100 
percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 30 percent disability rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 10 percent disability rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

As discussed above, a 50 percent disability rating for a 
somatoform disorder requires that occupational and social 
impairment is found with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

The Veteran has described experiencing sleep problems, panic 
attacks, anxiety, depression, diminished social interest, social 
detachment, and impaired memory.  His GAF scores since filing his 
claim have predominantly ranged from 41 to 60. This is indicative 
of a disability that is manifested by moderate to serious 
symptoms, with moderate to serious impairment in social and 
occupational functioning.  The Board finds that such moderate to 
serious impairment is roughly commensurate with the rating 
criteria for 50 percent under Diagnostic Code 9421. In this 
regard, while the Veteran had not had occupational impairment 
because he had retired, Dr. C. February 2008 suggested that he 
was not capable of being involved in remunerative activity.  
Moreover, the medical evidence has continued to show mild to 
moderate affects on his activities of daily living .  Although he 
does not exhibit all of the symptomatology consistent with a 50 
percent disability rating, the Board finds that overall the 
Veteran's disability picture more nearly approximates that which 
allows for a 50 percent disability rating.

The Board has additionally reviewed the evidence to determine if 
a disability rating in excess of 50 percent may be assigned under 
the rating criteria.  After a review of the evidence of record, 
the Board concludes that the Veteran's somatoform disorder is not 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  As such, the 
medical evidence contains no support for the assignment of a 70 
percent disability rating.



Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular disability rating, VA must 
consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased disability rating or that the rating criteria should 
not be employed, he is not competent to make such an assertion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements or 
testimony to be probative as to the facts under consideration).

Accordingly, the Board finds that overall disability picture most 
closely approximates the criteria for a 50 percent disability 
rating.  As noted above, based upon the guidance of the Court in 
Hart, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the Veteran's 
symptoms remained relatively constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted. 

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no indication that referral is 
warranted for consideration of the assignment of an evaluation on 
an extraschedular basis, short of TDIU.  See 38 C.F.R. 
§ 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the evidence presents such an exceptional disability 
picture that the available applicable schedular rating criteria 
are inadequate because they do not contemplate the Veteran's 
level of disability and symptomatology first must be made by the 
RO or Board.  If the rating criteria are inadequate, the RO or 
Board must proceed to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
service-connected psychiatric disability, could not be 
contemplated adequately by the applicable schedular rating 
criteria discussed above.  The Veteran's symptoms during these 
periods, which together show his level of disability, were 
considered pursuant to these criteria and associated statutes, 
regulations, and case law.  The criteria provide for higher 
disability ratings, but as has been thoroughly explained herein, 
the currently assigned ratings adequately describe the severity 
of the Veteran's symptoms during the appeal period. 

The Board further notes that to the extent there is difficulty 
with employment, in particular marked interference with 
employment, the Board observes that such considerations will be 
addressed in the remand section of this decision, which deals 
with whether TDIU may be awarded on an extra-schedular basis 
under 38 C.F.R. § 4.16(b).   

Given that the applicable schedular rating criteria are adequate 
the evidence is insufficient to warrant referral for 
consideration of the assignment of an evaluation less than TDIU 
on an extraschedular basis for either period.  See Thun, 22 Vet. 
App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


TDIU

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991).

In this case, the Veteran has been granted a 50 percent 
disability rating for psychophysiologic gastrointestinal 
reaction, for a combined disability rating of 50 percent.  The 
Veteran has no other service-connected disabilities.  As the 
Veteran has a single disability rated at 50 percent, he does not 
meet the percentage criteria laid out in 38 C.F.R. § 4.16(a).

Even if the ratings for a Veteran's disability fails to meet the 
objective basis upon which a TDIU may be established, his 
disability may be considered under subjective criteria.  If the 
Veteran is unemployable by reason of his disability, age, 
occupational background, and other related factors, an 
extraschedular total disability rating may also be assigned on 
the basis of a showing of unemployability, alone.  See 38 C.F.R. 
§ 4.16(b) (2009).  Such cases are submitted to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  In this case, the RO denied consideration of the 
Veteran's TDIU on an extraschedular basis in the April 2008 
rating decision, concluding that there were no exceptional 
factors or circumstances associated with the Veteran's 
disablement.

The Board finds that the evidentiary record does not support a 
conclusion that there are any unusual or exceptional 
circumstances present in the Veteran's case as to have warranted 
its referral to the VA Director of the Compensation and Pension 
Service.  In this regard, there has been no indication that VA's 
Rating Schedule for disabilities is insufficient or inadequate to 
assign ratings for the Veteran's service-connected disability.


Although the veteran has asserted that he cannot work because of 
his service-connected disability, the Board finds no objective 
medical evidence that his psychophysiologic gastrointestinal 
reaction alone would render him unemployable. 

As noted above, while Dr. C. in February 2008 suggested that the 
Veteran was not capable of being involved in remunerative 
activity, the evidence has shown that the Veteran is not working 
because he retired due to age or length of employment.  The VA 
examiners in February 2008 concluded that there were no affects 
on his usual daily activities and he retired because of age or 
duration of work; and in April 2009 concluded that there was no 
effect on his usual occupation as he was not employed due to 
retirement and there were mild to moderate affects on his 
activities of daily living.  While there is evidence of record 
that the Veteran was not currently employed, it has not been 
shown that he was not employed as a result of a service-connected 
disability.

The fact that a Veteran is unemployed or has difficulty obtaining 
employment is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the veteran is 
capable of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Overall, the Board concludes that the evidence with respect to 
individual unemployability is not evenly balanced so as to permit 
application of the reasonable doubt doctrine in favor of the 
Veteran.  To the contrary, the preponderance of the evidence is 
against the Veteran's claim that his service-connected disability 
renders him unable to obtain or retain substantially gainful 
employment.  Accordingly, entitlement to a TDIU is not warranted 
and the appeal as to this issue must be denied. 




							[Continued on Next Page]
ORDER

A 50 percent disability rating for service-connected 
psychophysiologic gastrointestinal reaction is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.

A total disability rating based upon individual unemployability 
due to service-connected disabilities (TDIU) is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


